


Exhibit 10.59


DEVELOPMENT SERVICES AGREEMENT




THIS DEVELOPMENT SERVICES AGREEMENT (“Agreement”) is made this 11th day of June,
2014, between RYAN COMPANIES US, INC., a Minnesota corporation (“Ryan”), and
CARDIOVASCULAR SYSTEMS, INC., a Delaware corporation (“CSI”).


RECITALS:


A.
Ryan is a general contractor and developer of commercial real estate projects.



B.
CSI and Ryan have entered into a Design-Build Cost Plus Construction Contract
dated of even date herewith (the “Construction Contract”) for the construction
of an approximately 125,000 square foot office/lab/warehouse facility and
associated site improvements to be located on approximately 10 acres of certain
real property legally described on Exhibit A attached hereto and incorporated
herein by reference (the “Land”) in the City of New Brighton, Ramsey County,
Minnesota (the Land, building improvements and associated site improvements are
collectively referred to herein as the “Project”).



C.
CSI, Ryan and the City of New Brighton (the “City”) also have entered into that
certain Contract for Private Redevelopment dated June 11, 2014 (the
“Redevelopment Contract”) relating to the construction of the Project.



D.
In addition to Ryan’s general contracting services to be provided under the
Construction Contract, CSI wishes to engage Ryan to perform certain development
services to facilitate development of the Project.



NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follow:


1.
Recitals. The above recitals shall constitute an integral part of this
Agreement.



2.
Development Services. CSI hereby engages Ryan to perform the “Development
Services” as described in Exhibit B attached hereto, and Ryan hereby accepts
such engagement, subject to the terms of this Agreement.



3.
Development Fee. Subject to the terms and conditions of this Agreement, CSI
agrees to pay to Ryan for performance of the Development Services an amount
equal to the sum of (i) 3.25% (the “Base Percentage Fee”) of the Adjusted Total
Project Costs (as defined below), which percentage of costs is currently
estimated at $593,325.00 for Development Services, (ii) five percent (5%) of the
Adjusted Total Project Costs, (iii) legal fees incurred by Ryan in connection
with this Agreement and Ryan’s performance of the Development Services in an
amount not to exceed $30,000.00 (the “Ryan Legal Fees”), (iv) title insurance
commitment fees incurred by Ryan in connection with this Agreement in an amount
not to exceed $16,279.00 (the “Title Fees”), (v) permit fees required for the
performance of the Development Services that are not included in the Contract
Sum (the “Permit Fees”) and (vi) park dedication fees in an amount not to exceed
$122,780.00 (the “Park Dedication Fee”; collectively, the “Development Fee”).
Adjusted Total Project Costs shall be equal to the sum of (a) the Contract Sum
as defined under the Construction Contract, (b) the purchase price of the Land
paid by CSI to the City under the Redevelopment Agreement in the amount of
$500,000, (c) the Ryan Legal Fees, (d) the Title Fees, (e) the Permit Fees and
(f) the Park Dedication Fee; provided, however, that the





--------------------------------------------------------------------------------




following items shall be excluded: (x) brokerage commissions, and (y) any
amounts paid directly by CSI to third parties, including without limitation, any
legal fees or design fees paid directly by CSI to third parties (the “Adjusted
Total Project Costs”). The Development Fee shall be paid as follows: (a) fifty
percent (50%) of the Base Percentage Fee, shall be due upon the closing date of
CSI’s purchase of the Land from the City pursuant to the terms of the
Redevelopment Agreement, (b) eight (8) installments of the balance of the Base
Percentage Fee shall be paid monthly, concurrently with the monthly amounts
payable by CSI to Ryan under the Construction Contract, and (c) the balance of
the Development Fee and the five percent (5%) charge shall be due in full upon
and subject to Substantial Completion of construction of the Project by Ryan, as
defined under the Construction Contract.


4.
Broker’s Commission. CSI has entered into a separate written agreement with the
TaTonka Real Estate Advisors, Inc. (“TaTonka”), pursuant to which CSI has agreed
to pay TaTonka and Colliers International a broker’s commission subject to the
terms of such agreement. Ryan shall have no responsibility for the payment of
any commissions in connection therewith. CSI agrees to indemnify and hold Ryan
harmless from all claims, damages, costs or expenses for any such commissions
resulting from CSI’s actions or agreements regarding the Project.



5.
Acquisition Termination. In the event the closing on the Land by CSI in
accordance with the terms of the Redevelopment Agreement does not occur on or
before August 1, 2014 for reasons other than the failure of Ryan to perform its
obligations under the Redevelopment Agreement, CSI agrees to reimburse Ryan for
the amounts set forth in that certain Interim Agreement between the parties
dated June 5, 2014, subject to the terms and conditions set forth therein.
Notwithstanding the foregoing, if Ryan fails to perform the Development Services
or otherwise defaults under this Agreement, the Construction Contract or the
Redevelopment Agreement, then CSI shall not be liable to Ryan for any amounts,
sums, fees or other payments described herein and Ryan shall absorb its own
losses.



6.
Entire Agreement, Modification and Agreement. No supplement, modification or
waiver to this Agreement shall be binding unless executed in writing by the
parties to be bound. No waiver of any of the provisions of this Agreement shall
constitute a waiver of any other provision.



7.
Assignment. The rights and duties of the parties may not be assigned without the
written consent of the other, which consent may be withheld at the sole
discretion of the party whose consent is sought.



8.
Counterparts. This Agreement may be executed simultaneously in a number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.



9.
Governing Law. This Agreement shall be governed by and construed in accordance
with Minnesota law.



10.
Remedies. In the event of breach by either party hereto, the other party shall
have all remedies available at law or in equity.

















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Ryan and CSI have executed this Agreement as of the day and
year first above written.


RYAN COMPANIES US, INC.


By: /s/ Casey Hankinson            
Its: Vice President                    


CARDIOVASCULAR SYSTEMS, INC.


By: /s/ Jim Flaherty                
Its: CAO                    






--------------------------------------------------------------------------------




EXHIBIT A


LEGAL DESCRIPTION


Lot 1, Block 1, New Brighton Exchange 2nd Addition, Ramsey County, Minnesota




--------------------------------------------------------------------------------




EXHIBIT B


DEVELOPMENT SERVICES


1.
Coordinate development strategy and organize overall development project team.



2.
Conduct project meetings to verify overall project goals achievement, team
member responsibilities, decision making authority, etc.



3.
Manage consultants required to perform Phase I Environmental Site Assessment.
Includes cost of Phase I Environmental Site Assessment, but excludes any
additional environmental testing or documentation.



4.
Perform soils, utilities, infrastructure, roadway and access due diligence.



5.
Obtain governmental approvals for the Project’s site plan, zoning and
subdivision.



6.
Coordinate site acquisition with CSI and the City of New Brighton.



7.
Work with the City of New Brighton to secure entitlements for CSI.



8.
Perform those obligations of Redeveloper, as such term is defined in the
Redevelopment Agreement.





Note: The above services are in addition to the responsibilities of Ryan as
general contractor under the Construction Contract.






50584368_1.DOCX




